DETAILED ACTION
This action is in response to the reply received August 3, 2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws objection to claim 17.
Claims 1-13 and 15-21 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over DiTomaso et al., U.S. PG-Publication No. 2018/0081866 A1, in view of Cathey et al., U.S. PG-Publication No. 2014/0344670 A1, further in view of Weald et al., U.S. PG-Publication No. 2015/0154660 A1, further in view of Mysen et al., U.S. PG-Publication No. 2018/0285953 A1.

Claim 1
	DiTomaso discloses a system comprising: a processor; and memory storing computer-executable instructions that, when executed by the processor, cause the processor to: provide first content and second content for display in an application at a client device in a web application.1 DiTomaso discloses a "web server for modifying content … configured to modify the body of a digital text content by embedding the supplemental digital text content within the body of the digital text content." DiTomaso, ¶ 3. A user device 110 (i.e. client device) executes a web browser (i.e. an application) for displaying a web page (e.g. web application) comprising "a body of digital text content" (i.e. first and second content). Id. at ¶ 19.
	DiTomaso discloses receiving the web application from an application server, wherein the web application comprises content, a trigger for supplemental content, and an adaptive user interface (UI) module embedded in the content.2 User device 110 receives a web page from "content providing server 120" (i.e. application server). Id. Exemplary web page 210 hosted by server 120 comprising a body of digital text content 220 (i.e. content). Embedded within the body of digital text content are first tag 222 and second tag 224 corresponding to "supplemental digital text content that is to be added." Id. at ¶ 24; FIG. 2. Tags 222/224 are analogous to adaptive user interface modules because (1) tags 222/224 cause generation of supplemental text and insertion of the generated supplemental text into the body of the web page, and (2) the tags adapted the supplemental text to "have a format that matches the format of the [web page]." Id. at ¶¶ 24, 28.
	DiTomaso discloses generating a module request for module information3 and send a module request for module information from an application server. The "content providing server 120 may transmit the textual content of the article to the content modification server 130" and "receives supplemental content … to supplement the textual content of the article." Id. at ¶¶ 20; 23. The content providing server 120 (i.e. application server) sends a request comprising the textual content of the article to content modification server 130, and in response server 130 provides "supplemental digital text to the content providing server 120 and an indication of how the article is to be modified with the supplemental digital text." Id. ¶ 23.
	DiTomaso discloses receive an adaptive user interface (UI) module comprising the module information and selected supplemental content in response to the module request.4 Upon receiving the request comprising the textual content of the article, server 130 "may scan the article for keywords … and match the keyword to supplemental content." Server 130 provides (1) matched supplemental content (i.e. selected supplemental content) and (2) an "indication of how the article is to be modified with the supplemental digital text" (i.e. module information).
	DiTomaso discloses the adaptive UI module performing adaptability operations comprising: … adapting the received module information and the selected supplemental content based on [a] format; and generating a formatted UI module comprising the selected supplemental content. Figure 4 illustrates an example embodiment wherein the content modification server extracts supplemental content from a web page 410 and adapts the extracted (i.e. selected) supplemental content using a template 310 to generate supplemental digital content 422 (i.e. formatted UI module comprising adapted supplemental content). Supplemental digital content 422 is "embedded within [an] article and "may have a format that matches the format of the article." Id. at ¶ 28. Accordingly, the template is used to adapt the formatting of selected supplemental content in order to match the format of the web page article it is inserted into.
	DiTomaso discloses providing the formatted UI module with the selected supplemental content5 for display within an application UI of the application at the client device, the formatted UI module located between the first content and the second content. DiTomaso discloses that "when the user device 110 receives the web page from the content providing server 120, the web page may include a modified article that is enhanced with supplemental content from the content modification server 130." Id. at ¶ 23. Figure 4 illustrate an example of a completed template 320 being "embedded as supplemental digital text content 422" (i.e. formatted UI module) "into the body of an article displayed within web page 420." Id. at ¶ 27. Figure 2 illustrates that tags 222/224 used to insert supplemental content are located between first and second content in the web page.
	DiTomaso does not expressly disclose wherein the web application comprises a trigger for supplemental content; and the adaptive UI module performing adaptability operations comprising: receiving an indication that a user has selected a trigger request for selected supplemental content associated with the first content from a client device.
	Cathey discloses wherein the web application comprises a trigger for supplemental content6; and the adaptive UI module performing adaptability operations comprising: receiving an indication that a user has selected a trigger request for selected supplemental content associated with the first content from a client device. Cathey discloses methods for "providing additional or supplemental content on a web page" (e.g. on a web application) wherein the supplemental content is presented "when triggered" by a user interaction. Cathey, ¶ 31. The method provides a "primary content page" (i.e. first content and second content for display) retrieved from a "primary content server 40" for display in a browser (i.e. application) executing on client device 20. Id. at ¶ 36. The web page comprises "a trigger event … associated with an element of the web page" causing "supplemental content associated with that element to be displayed." Id. at ¶¶ 33; See Also ¶¶ 50-52; FIGS. 7-8 (triggering event sends request to supplemental content server "to provide the supplemental content associated with the target element").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inserting adapted supplemental content into a web page of DiTomaso to incorporate a trigger for displaying supplemental content in a web page as taught by Cathey. One of ordinary skill in the art would be motivated to integrate a trigger for displaying supplemental content in a web page into DiTomaso, with a reasonable expectation of success, in order to enable toggling the display of supplemental content "on and off without triggering a refresh of the web page." Cathey, ¶ 39.
	DiTomaso-Cathey does not expressly disclose: evaluating an environment of an application at the client device based on a plurality of formatting elements and content displayed by the application; sending web application environment information to the application server, the web application environment information including a plurality of formatting elements and content displayed by the application; determining a format for the selected supplemental content based on selected formatting elements of the plurality of formatting elements, the content displayed by the application, and the selected supplemental content; adapting the received module information and the selected supplemental content based on the determined format; generating a formatted UI module comprising the adapted selected supplemental content, wherein the formatted UI module is based on the determined format; and receiving a formatted UI module and adapted supplemental content, wherein the formatted UI module is based on the web application environment information and the adapted supplemental content is based on selected formatting elements of the plurality of formatting elements, the content, and selected supplemental content.
	Weald discloses evaluating an environment of an application at the client device based on a plurality of formatting elements and content displayed by the application. Weald discloses methods "for automatically inserting supplemental items" into a document using a template generated based on a "target repeated structure type" identified within the document. Id. at ¶ 41. A client device sends a first request to a server; in response the server "identifies the targeted repeated structure type and generates the template." The server "causes the client to generate the new content item and insert the new content item into the particular document at least partially be sending the template, the descriptive metadata, and the insertion instructions from the server to the client." Id. at ¶ 44. Figure 4 illustrates an exemplary method 400 "for inserting a supplemental item within a document." At 410, the method receives "information identifying a document into which a supplemental item is to be inserted," wherein the "information may include the document itself." Id. at ¶ 66. A repeating structure type is "derived from the fact that multiple content items within the document include certain formatting styles, a certain thumbnail image or size of image, and/or certain introductory textual content." Id. at ¶ 82. Weald discloses that a "repeating structure type identifier 554 identifies repeating structure types" in the document 510 using the disclosed techniques. Id. at ¶ 112. Further, Weald discloses an embodiment wherein "repeating structure type identifier 554" is deployed "at client 502." Id. at ¶ 131. Accordingly, Weald discloses an embodiment wherein the client evaluates the information to derive a repeated structure type using at least formatting elements and content for displaying the web page.
	Weald discloses sending web application environment information to the application server, the web application environment information including a plurality of formatting elements and content displayed by the application.7 Figure 5 illustrates a client-server embodiment 500 of the method comprising a client 502, server 506, and supplemental item source 508. Id. at ¶ 125.  Weald discloses that a repeating structure type identifier 554 performs the repeating structure type determination, and a "template generator utilizes the outputs from the repeating structure type identifier 554 … to generate a supplemental item template." Id. at ¶ 112. Weald discloses an embodiment wherein the repeating structure type identifier 554 is deployed at client 502 and template generator 556 is deployed at server 506. See Id. at ¶ 131. In such an embodiment, repeating structure type identifier 554 at client 502 sends output comprising formatting and content defining a repeating structure type (i.e. environment information) to the template generator 556 at server 506.
	Weald discloses determining a format for the selected supplemental content based on … associated formatting elements of the plurality of formatting elements. Weald discloses determining a repeating structure type "from the fact that multiple content items within the document include certain formatting styles, a certain thumbnail image or size of image, and/or certain introductory textual content." Id. at ¶ 82. Other characteristics used to determine a repeating structure type include "the types of formatting applied to the repeating structure types in a style sheet or in other formatting styles" and "how well those repeated structure types map to the descriptive metadata for a supplemental item." In one embodiment, "a trained algorithm looks for patterns of repeated element types, element classes, and/or element formatting styles." Id. at ¶¶ 88-89. A supplemental item template causes supplemental content to "inherit the same style and/or layout options, defined by a Cascading Style Sheet or other suitable formatting instructions, that are used by the content items within the document" or may "include formatting attributes found in common amongst the content item." Id. at ¶ 106. Further, the rendering of supplemental item "may involve inserting descriptive metadata items for the supplemental item into template elements to which the descriptive metadata items have been respectively mapped." Id. at ¶ 74. Accordingly, Weald generates a template for selected supplemental content (i.e. determines a format) based on (1) formatting styles used by content in the webpage (i.e. selected formatting elements), (2) patterns of repeating content displayed in the webpage, and (3) how well repeated sub-structure types map to the descriptive metadata for a supplemental item (i.e. the selected supplemental content).
	Weald discloses adapting the received module information based on the determined format; and generating a formatted UI module comprising the selected supplemental content, wherein the formatted UI module is based on the determined format. Weald discloses that based on the received information, "supplemental items may thus be rendered dynamically as they are needed, therefore allowing the supplemental items to be formatted differently depending on the document in which they are inserted." Id. at ¶ 105. An item rendered 524 receives template data and supplemental item description metadata, and then "renders the supplemental item by applying the metadata to the supplemental item template" then "processes the insertion instructions … to insert the rendered supplemental document item into document 510." Id. at ¶ 124.
	Weald discloses receiving a formatted UI module and adapted supplemental content, wherein the formatted UI module is based on the web application environment information and the adapted supplemental content is based on selected formatting elements of the plurality of formatting elements, the content, and selected supplemental content.8 Weald discloses that "the structure and sub-structure types used in a supplemental item template are the same as or similar to those of other content items in the group of content items into which the supplemental item is inserted." The supplemental item template causes supplemental content to "inherit the same style and/or layout options, defined by a Cascading Style Sheet or other suitable formatting instructions, that are used by the content items within the document" or may "include formatting attributes found in common amongst the content item." Id. at ¶ 106. Characteristics used to generate a supplemental item template include "the types of formatting applied to the repeating structure types in a style sheet or in other formatting styles" and "how well those repeated structure types map to the descriptive metadata for a supplemental item." Id. at ¶¶ 88-89. Accordingly, Weald discloses a template (i.e. adaptive UI module) for adapting the formatting of selected supplemental content based on (1) formatting styles used by content in the webpage (i.e. selected formatting elements), (2) patterns of repeating content displayed in the webpage, and (3) how well repeated sub-structure types map to the descriptive metadata for a supplemental item (i.e. the selected supplemental content).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inserting adapted supplemental content into a web page of DiTomaso-Cathey to incorporate the method of adapting supplemental content based on repeating structures in a web page as taught by Weald. One of ordinary skill in the art would be motivated to integrate the method of adapting supplemental content based on repeating structure in a web page into DiTomaso-Cathey, with a reasonable expectation of success, in order to provide supplemental content with "a more 'native' appearance," thus increasing efficiency of recognizing and considering the supplemental content. See Weald, ¶¶ 7; 105-107.
	DiTomaso-Cathey-Weald does not expressly disclose wherein the selected supplemental content has an associated type; and determining a format for the selected supplemental content based on the type of the supplemental content.
	Mysen discloses wherein the selected supplemental content has an associated predetermined type9; and determining a format for the selected supplemental content based on the type of the supplemental content. Mysen discloses methods enabling "a content provider to serve advertisements or other content" (i.e. supplemental content) "to a recipient in a context or query relevant way." Mysen, ¶ 14. The content is "selected based … on a search query received from the recipient." The method "also selects a user interface, template, or presentation format for presenting the advertisement to the recipient based on … other information, such as … product type … and/or types of content available for the advertisements, such as images, videos, discount information, sales information, or product review information." Id. at ¶ 16; See Also ¶ 27 (advertisements include "any type of content, including coupons, discounts, offers, product ratings, product reviews, pricing information, inventory or availability of a product, product category information, and merchant location information"). Mysen discloses that user interfaces include a "template for presenting content." One template containing product image type content is geared for an "individual searching for product based on style or appearance." Another template containing "prices and availability information" type content is geared for an "individual searching for a specific product." This type of supplemental content is displayed "in a different format, such as a list, table, or grid format." The system 120 implementing the method "may decide which of the available types of advertisement content to present to the recipient," and is "based on the same information used to select from available user interfaces." The system "creates a user interface having a format for presenting the desired information." Id. at ¶¶ 28-34.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inserting adapted supplemental content into a web page of DiTomaso-Cathey-Weald to incorporate selecting a user interface template based on types of selected supplemental content as taught by Mysen. One of ordinary skill in the art would be motivated to integrate selecting a user interface template into DiTomaso-Cathey-Weald, with a reasonable expectation of success, in order to "provide relevant content as well as relevant types of content in a format that is desirable to the user." Mysen, ¶ 4.

Claim 2
	Weald discloses wherein the adaptability operations further comprise: receiving a second user request for the selected supplemental content from a second client device. Weald discloses an embodiment wherein "a first request is received at a server, from a client" and the "server identifies the target repeated structure type and generates [a] template" and "stores the template in a cache." Then, the "server receives, from a second client, a second request comprising the document information that identifies the particular document" and "causes generation of the new content item, based on the template in the cache, responsive to the second request." Weald, ¶ 45.  
	Weald discloses determining that a new formatted UI module is to be generated. Weald discloses that the cache "comprises records that associate document information … with a pre-existing supplemental item template, as generated by template generator 556." In one embodiment, "template loader 542 may be configured to initiate template generation … when template cache 544 does not contain a supplemental item template for document 510." Further, template cache 544 includes "information about each document for which a supplemental item template has been generated," and when a new template generation request is received, "document loader 552 may compare document 510 to this information to determine whether a new template actually needs to be generated." Id. at ¶¶ 113-115. Thus, this comparison is analogous to determining whether a new template (i.e. formatted UI module) needs to be generated.
	Weald discloses based on determining that a new formatted UI module is to be generated: evaluating a second environment of a second application at the second client device based on a second plurality of formatting elements and content displayed by the second application; determining a second format for the selected supplemental content based on the second selected formatting elements of the second plurality of formatting elements, the content displayed by the second application, and the selected supplemental content type; adapting received module information and the selected supplemental content based on the determined second format; generating, using the adapted received module information and the determined second format, a second formatted UI module comprising the selected supplemental content; and providing the second formatted UI module for display in the second application at the second client device. Weald discloses that (1) multiple users can use the system and (2) multiple web pages are associated with different supplemental item templates stored in a template cache 544. Id. at ¶¶ 45; 113-115. These limitations merely repeat the same processing for a different user and/or different web page.  Accordingly, these limitations are taught by the prior art as stated in the rejection of claim 1, supra.

Claim 3
	Weald discloses the adaptability operations further comprising: receiving a third user request for second supplemental content from the first client device; generating, using the module information and the first format, a third formatted UI module comprising third supplemental content; and providing the third formatted UI module for display in the first application at the client device. Weald discloses that (1) multiple users can use the system and (2) multiple web pages are associated with different supplemental item templates stored in a template cache 544. Id. at ¶¶ 45; 113-115. Further, Weald states that "supplemental items may thus be rendered dynamically as they are needed, therefore allowing the supplemental items to be formatted differently depending on the document in which they are inserted." Id. at ¶ 105. These limitations merely repeat the same processing for a different user and/or different web page.  Accordingly, these limitations are taught by the prior art as stated in the rejection of claim 1, supra.
	Weald dose not expressly disclose wherein the second supplemental content has a second associated type; and providing the third formatted UI module for display in the first application at the client device based on the second associated type. Mysen discloses a "user interface repository" comprising multiple "user interfaces, templates, or formats" for displaying supplemental information. A first template containing product image type content is geared for an "individual searching for product based on style or appearance." A second template containing "prices and availability information" type content is geared for an "individual searching for a specific product." This type of supplemental content is displayed "in a different format, such as a list, table, or grid format." The system 120 implementing the method "may decide which of the available types of advertisement content to present to the recipient," and is "based on the same information used to select from available user interfaces." The system "creates a user interface having a format for presenting the desired information." Id. at ¶¶ 28-34.

Claim 4
	Weald discloses wherein the application is different than the second application and comprises one or more of: a webpage, an email service, and a video-streaming service. Weald discloses that (1) multiple users can use the system and (2) multiple web pages are associated with different supplemental item templates stored in a template cache 544. Id. at ¶¶ 45; 113-115. The document in Weald is a web page provided by a website. Id. at ¶¶ 47; 132.

Claim 5
	Cathey discloses wherein the selected supplemental content is based at least in part on a query searched by the application. Cathey discloses that triggering display of supplemental content causes a content delivery system to query a remote database for matching content" to display as supplemental content. Cathey, ¶ 8; See Also ¶ 36 (when user hovers over selected items, corresponding supplemental content is provided from database); ¶ 50 (supplemental content is found based on URL of the web page and identifier of target element).
	Cathey does not expressly disclose wherein the selected supplemental content type is based at least in part on a query searched by the application; and wherein the formatting elements relate to showing search results. Mysen discloses methods enabling "a content provider to serve advertisements or other content" (i.e. supplemental content) "to a recipient in a context or query relevant way." Mysen, ¶ 14. The content is "selected based … on a search query received from the recipient." The method "also selects a user interface, template, or presentation format for presenting the advertisement to the recipient based on … other information, such as … product type … and/or types of content available for the advertisements, such as images, videos, discount information, sales information, or product review information." Id. at ¶ 16. In one embodiment, the user interface includes "query refinement buttons" for refining the initial search query; or "to search or sort information presented by the user interface." Each of these different user interfaces "represents a different format in which to present the search results." Id. at ¶ 33.

Claim 6
	Weald discloses wherein the selected supplemental content comprises one or more of: visual content and textual content. Figure 3 illustrates supplemental content 370 comprising text 316 and image 318. Weald, ¶ 60.

Claim 7
	Weald discloses wherein the format is determined at least in part by using one or more of: an application lookup database and formatting elements received from the application. Weald discloses an embodiment wherein "a first request is received at a server, from a client" and the "server identifies the target repeated structure type and generates [a] template" and "stores the template in a cache." Then, the "server receives, from a second client, a second request comprising the document information that identifies the particular document" and "causes generation of the new content item, based on the template in the cache, responsive to the second request." Weald, ¶ 45. The cache associating a template to a particular document is analogous to the claimed "application lookup database."

Claim 8
	Weald discloses wherein the module information is developer coded functionality. Weald discloses embodiments wherein a "document publisher may simply provide a name or identifier of the repeating structure type to [the] supplemental item insertion component," "the document publisher may provide the name or identifier as a parameter in an [API] call that initiates the insertion process," and/or "the document publisher may specify a name or identifier of the target repeating structure type for a set of document in a separate configuration process." Weald, ¶ 85.

Claim 9
	DiTomaso discloses embed the adaptive UI module in the application. DiTomaso discloses a "web server for modifying content … configured to modify the body of a digital text content by embedding the supplemental digital text content within the body of the digital text content." DiTomaso, ¶ 3.

Claim 10
	Cathey discloses wherein the formatted UI module is displayed at the client device in one or more of the following ways: overlay, side panel, pop-up window, and window inlay expansion. Cathey discloses that the supplemental content is presented on a web page as a pop-up, tooltip, info-tip, overlay, fly-out, bubble, hover-box, and the like. Cathey, ¶ 8.

Claim 11
	Mysen discloses wherein the selected supplemental content type comprises shopping related content. Mysen discloses a "user interface repository" comprising multiple "user interfaces, templates, or formats" for displaying supplemental information. A first template containing product image type content is geared for an "individual searching for product based on style or appearance." A second template containing "prices and availability information" type content is geared for an "individual searching for a specific product." This type of supplemental content is displayed "in a different format, such as a list, table, or grid format." The system 120 implementing the method "may decide which of the available types of advertisement content to present to the recipient," and is "based on the same information used to select from available user interfaces." The system "creates a user interface having a format for presenting the desired information." Mysen, ¶¶ 28-34.

Claim 12
	Mysen discloses wherein the shopping content comprises one or more of the following types: products, categories, and retailers. Mysen discloses a "user interface repository" comprising multiple "user interfaces, templates, or formats" for displaying supplemental information. A first template containing product image type content is geared for an "individual searching for product based on style or appearance." A second template containing "prices and availability information" type content is geared for an "individual searching for a specific product." This type of supplemental content is displayed "in a different format, such as a list, table, or grid format." The system 120 implementing the method "may decide which of the available types of advertisement content to present to the recipient," and is "based on the same information used to select from available user interfaces." The system "creates a user interface having a format for presenting the desired information." Mysen, ¶¶ 28-34.

Claims 13 and 15-17
	Claims 13 and 15-17 recite a method comprising steps that are substantially similar to the functions of the system recited in claims 1, 2, 6, and 8. Accordingly, claims 13 and 15-17 are rejected as indicated in the rejection of claims 1, 2, 6, and 8. Limitations unique to independent claim 13 are denoted and addressed in the rejection of independent claim 1, supra.

Claims 18-19
	Claims 18 and 19 recite a method comprising steps that are substantially similar to the functions of the system recited in claims 1 and 10. Accordingly, claims 18 and 19 and rejected as indicated in the rejection of claims 1 and 10. Limitations unique to independent claim 18 are denoted and addressed in the rejection of independent claim 1, supra.

Claim 20
	Weald discloses wherein the environment information comprises one or more of: space, dimensions, surrounding content, surrounding context, latency requirements, freshness of data, or surrounding UI features. Weald discloses that "the structure and sub-structure types used in a supplemental item template are the same as or similar to those of other content items in the group of content items into which the supplemental item is inserted." The supplemental item template causes supplemental content to "inherit the same style and/or layout options, defined by a Cascading Style Sheet or other suitable formatting instructions, that are used by the content items within the document" or may "include formatting attributes found in common amongst the content item." Id. at ¶ 106. Further, Weald discloses receiving parameters including "information about a context in which document 510 is being viewed (e.g. at a mobile browser or at a certain type of device)." Id. at ¶ 110. Accordingly, Weald discloses receiving information comprising formatting attributes found in common amongst content items (i.e. surrounding content), style and layout options defined by CSS used by content items (i.e. surrounding UI features), and document viewing context (i.e. surrounding context). 

Claim 21
	Weald discloses wherein the adaptability operations further comprise: receiving a second user request for the selected supplemental content from a second client device; determining if a new formatted UI module is to be generated; if a new formatted UI module is determined to be generated: evaluate a second environment of a second application at the second client device based on a second plurality of formatting elements and content displayed by the second application, determine a second format for the selected supplemental content based on second selected formatting elements of the second plurality of formatting elements, the content displayed by the second application, and the selected supplemental content type, adapt received module information and the selected supplemental content based on the determined second format, generate, using the adapted received module information and the determined second format, a second formatted UI module comprising the selected supplemental content, and provide the second formatted UI module for display in the second application at the second client device. These limitations are substantially similar to the limitations recited in dependent claim 2; the prior art teaches these limitations based on the same rationale stated in the rejection of dependent claim 2, supra.
	Weald discloses if a new formatted UI module is determined not to be generated: provide the formatted UI module for display within an application UI of the second application at the second client device. Weald discloses an embodiment wherein "a first request is received at a server, from a client" and the "server identifies the target repeated structure type and generates [a] template" and "stores the template in a cache." Then, the "server receives, from a second client, a second request comprising the document information that identifies the particular document" and "causes generation of the new content item, based on the template in the cache, responsive to the second request." Weald, ¶ 45. Accordingly, if the method of Weald determined that the template (i.e. formatted UI module) is already in the cache and need not be generated; then the method proceeds to insert supplemental content using the template in the cache.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Mysen et al., U.S. PG-Publication No. 2018/0285953 A1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        October 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The "web application" limitation is recited in independent claim 13.
        2 The "receiving a web application from an application server" limitation is recited in claim 18.
        3 The "generating a module request" limitation is recited in independent claim 13.
        4 The "in response to the module request" limitation is recited in independent claim 13.
        5 The "with the selected supplemental content" limitation is recited in independent claim 18.
        6 The "trigger for supplemental content" limitation is recited in independent claim 18.
        7 The "sending web application environment information" limitation is recited in independent claim 18.
        8 The "receiving a formatted UI module" limitation is recited in independent claim 18.
        9 The corresponding language in independent claim 18 recites "the supplemental content having a predetermined type."